Citation Nr: 1144494	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD). 


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1967 to September 1969 and received the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent rating effective April 24, 2008. 

During the pendency of the appeal a December 2009 rating decision increased the rating for PTSD to 30 percent effective October 20, 2008, and a January 2011 rating decision increased the rating for PTSD to 50 percent effective April 24, 2008.  As the increased initial ratings do not constitute a full grant of all benefits possible, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2011 a travel Board hearing was held in Las Vegas, Nevada before the undersigned; the transcript is of record.  

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of employability has been raised by the record as the Veteran testified at the Board hearing that he is now unemployed.  However, a review of the record reveals that the issue of unemployability is being developed by the RO and a remand to adjudicate the issue is unnecessary. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010 a VA examination was conducted.  The examination is inadequate as it does not accurately describe the Veteran's current disability picture and allow for the application of the rating criteria.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, the Veteran's wife must be allowed to be present at the examination as the Veteran has severe memory loss.  The examiner is reminded that the Veteran's wife is competent to report as to that which she has observed, such as his behavior, actions, and attitude. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain and associate with the claims file all available recent VA medical records concerning treatment received by the Veteran for his PTSD, not already associated with the claims file.

2.  Schedule the Veteran for a VA examination with a psychiatrist to determine the current severity of his service-connected PTSD. 

The Veteran's wife is to be offered the opportunity to be present to report the Veteran's behavioral changes, actions and attitude. 

3.  Following completion of the development requested, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



